--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT, made and entered into on November 18, 2014, to be
effective November 21, 2014 (the “Effective Date”) by and between CONCURRENT
COMPUTER CORPORATION, a Delaware corporation ("Concurrent" or the "Company"),
and Derek Elder (the "Employee").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Employee and the Employee desires to
be employed by the Company;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:
 

1. Employment

 
The Company hereby agrees to employ the Employee and the Employee hereby agrees
to be employed by the Company for the term set forth in Section 2 below, in the
position and with the duties and responsibilities set forth in Section 3 below,
and upon other terms and conditions hereinafter stated.
 

2. Term

 
The term of employment hereunder shall commence on the Effective Date and shall
continue for a period of three (3) years ending on the third anniversary of the
Effective Date (the “Term”).  The initial three-year Term automatically shall
extend for one additional year on such third anniversary date and on each
subsequent annual anniversary of such date unless the Company or the Employee
notifies the other at least 120 days before such anniversary date that no such
extension will be effected.
 

3. Position; Duties; Responsibilities

 
3.1            It is intended that at all times during the Term of employment
hereunder, the Employee shall serve as the Chief Executive Officer of the
Company.  The Employee agrees to perform such senior executive officer and
managerial services customary to such position as are necessary to the
operations of the Company and as may be assigned to him from time to time by the
Company's Board of Directors (the "Board of Directors").
 
3.2            Throughout the Term of employment hereunder, the Employee shall
devote his full time and undivided attention during normal business hours to the
business and affairs of the Company, as appropriate to his responsibilities and
duties hereunder, except for reasonable vacations and illness or other
disability, but nothing in this Agreement shall preclude the Employee from
devoting reasonable periods required for serving as a director or member of any
advisory committee of not more than two (at any time) "for profit" organizations
involving no conflict-of-interest with the interests of the Company (subject to
approval by the Board of Directors, which approval shall not be unreasonably
withheld), or from engaging in charitable and community activities, or from
managing his personal investments, provided such activities do not materially
interfere with the performance of his duties and responsibilities under this
Agreement.
 

--------------------------------------------------------------------------------

4. Compensation

 
4.1           Salary
 
For services rendered by the Employee during the Term of employment hereunder,
the Employee shall be paid a salary, payable in accordance with the then
existing applicable payroll policy of the Company, at an annualized rate of
$340,000 per annum, such salary to be reviewed annually.
 
4.2            Annual Bonus Opportunity
 
During the Term of employment hereunder, the Employee will be eligible for a
bonus opportunity under the Company’s Annual Incentive Plan, in accordance with
the provisions thereof as in effect from time to time.  The Annual Incentive
Plan currently provides an annual bonus opportunity in a target amount of
sixty-five percent (65%) of the then current base salary with a maximum bonus of
150% of the target bonus.  The targets and objectives for each year and other
terms and conditions of the bonus opportunity shall be established in advance of
each year by the Compensation Committee of the Board of Directors with the input
of the Chief Executive Officer.
 
4.3            Sign-on Bonus; Initial Equity Grant
 
In consideration of the Employee entering into this Agreement and as an
inducement to join the Company, the Company shall: (i) pay to the Employee a
one-time signing bonus in the amount of $100,000, less all applicable tax
withholdings, within thirty (30) days following the Effective Date, and (ii)
award to the Employee 120,000 Restricted Stock Awards (“RSAs”), subject to the
approval of the Compensation Committee of the Board of Directors and subject to
the terms of the Company’s Amended and Restated 2011 Stock Incentive Plan, which
shall vest in two (2) equal installments on the first anniversary and the second
anniversary of the Effective Date, provided the Employee is employed by the
Company on such vesting date. Notwithstanding the foregoing, the RSAs shall
become 100% vested in the event Employee’s employment is terminated because of
death or Disability. For purposes hereof, "Disability" shall mean the inability
to perform the essential functions connected with the Employee's duties
hereunder, with or without reasonable accommodation, which inability shall have
existed or shall reasonably be expected to exist for a period of 180 days, even
though not consecutive, in any 24 month period.
 
4.4            Employee Benefit Plans
 
During the Term of employment hereunder, the Employee will be eligible to
participate in all employee benefit programs of the Company now or hereafter
made available to senior executives, in accordance with the provisions thereof
as in effect from time to time.  In any event, the Employee shall be entitled to
vacation days at the rate of four weeks per calendar year or such greater amount
as may be provided by Company policies in effect from time to time.
 
2

--------------------------------------------------------------------------------

4.5            Long Term Incentive Plans
 
During the Term of employment hereunder, the Employee will be eligible to
participate in the annual long term incentive plans of the Company now or
hereafter made available to senior executives, in accordance with the provisions
thereof as in effect from time to time, and as deemed appropriate by the
Compensation Committee to be applicable to this position.
 
4.6            Business Expense Reimbursements
 
During the Term of employment hereunder, the Employee will be entitled to
receive reimbursement by the Company for all reasonable out-of-pocket expenses
incurred by him (in accordance with the policies and procedures established by
the Company for its senior executives), in connection with his performing
services hereunder.  Reimbursements shall be made in accordance with Employer’s
normal expense reimbursement policies and procedures for its senior executives
(including timing), and such reimbursements will be made no later than the last
day of the Employee’s taxable year following the taxable year in which the
expense was incurred.  The expenses reimbursed by Employer during any taxable
year of the Employee will not affect the expenses paid by Employer in another
taxable year.  This right to reimbursement is not subject to liquidation or
exchange for another benefit.
 

5. Consequences of Termination of Employment

 
5.1           Termination by the Company for Due Cause
 
 Nothing herein shall prevent the Company from terminating the employment of the
Employee for Due Cause.  The Employee shall be entitled to salary and bonus
accrued and due through the period ending on the date of his termination, the
bonus, if any, earned but not paid for the fiscal year ending prior to his
termination and any other rights and benefits he may have under the employee
benefit plans and programs of the Company, generally, shall be determined in
accordance with the terms of such plans and programs.  The term "Due Cause", as
used herein, shall mean that (a) the Employee has committed a willful serious
act, such as embezzlement, against the Company intended to enrich himself at the
expense of the Company or has been convicted of a felony involving moral
turpitude; (b) the Employee has (i) willfully and grossly neglected his duties
hereunder or (ii) intentionally failed to observe specific lawful directives or
policies of the Board of Directors, which directives or policies were consistent
with his positions, duties and responsibilities hereunder, and which failure
had, or continuing failure will have, a material adverse effect on the Company;
(c) the Employee's undertaking to provide any chief executive officer
certification required under the Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley
Act") without taking reasonable and appropriate steps to determine whether the
certification was accurate; or (d) the Employee's failure to fulfill any of his
duties under, or violation of any provision of, the Sarbanes-Oxley Act,
including, but not limited to, failure to establish and administer effectively
systems and controls necessary for compliance with the Sarbanes-Oxley Act. 
Prior to any such termination, the Employee shall be given written notice by the
Board of Directors that the Company intends to terminate his employment for Due
Cause under this Section 5.1, which written notice shall specify the particular
acts or omissions on the basis of which the Company intends to so terminate the
Employee's employment, and the Employee (with his counsel, if he so chooses)
shall be given the opportunity, within 15 days of his receipt of such notice, to
have a meeting with the Board of Directors to discuss such acts or omissions and
given reasonable time to remedy the situation, if it is deemed by the Board of
Directors, in their good faith business judgment, to be remediable.  In the
event of such termination, the Employee shall be promptly furnished written
specification of the basis therefor in reasonable detail.
 
3

--------------------------------------------------------------------------------

5.2           Termination by the Company other than for Due Cause
 
(a)          The foregoing notwithstanding, the Company may terminate the
Employee's employment for whatever reason it deems appropriate; provided,
however, that in the event such termination is for reasons other than
 
(1)            the Employee’s death or disability, or
 
(2)            Due Cause as provided in Section 5.1 above, or
 
(3)            the Employee’s election not to renew the Term for an additional
period pursuant to Section 2 above,
 
then the Employee will be entitled to receive Severance Compensation (as defined
below) provided Employee executes a release in a form acceptable to the Company
and required with respect to similarly-situated executives, and such release
becomes irrevocable.
 
For purposes of the foregoing, "Severance Compensation" shall consist of (i)
salary continuation for a period of 12 months from the date of the Employee’s
termination of employment (the "Salary Continuation Period"), at the rate in
effect, pursuant to Section 4.1 above, immediately prior to such termination,
and (ii) payments equal to the amount, if any, paid as an annual bonus in the
year preceding the Employee’s termination of employment which shall be paid
ratably over Employee’s Salary Continuation Period as salary continuation
payments.  In addition, the Employee shall be entitled to continue coverage
under the Company’s hospitalization and medical plan (the “Health Plan”) for
himself and his eligible dependents who were covered under the Health Plan at
the time of his termination pursuant to COBRA, provided the Employee pays the
applicable COBRA premiums. To help compensate the Employee for the cost of COBRA
coverage, the Company shall pay the Employee a lump sum, on the thirtieth (30th)
day following the Employee’s termination, equal to an amount such that after
payment of all estimated taxes on such amount, the Employee retains a net amount
equal to the difference between (a) the applicable monthly COBRA premium and (b)
the monthly premium that an active employee would pay for the same coverage, as
of the Employee’s date of termination of employment, multiplied by twelve (12).
 
Subject to Section 5.2(b), the salary continuation payments described in (i) and
(ii) above shall be made in substantially equal installments on the first and
fifteenth day of each calendar month or if such date is not a business day, on
the next following business day (each a “Pay Date”) following the Employee’s
“separation from service” (within the meaning of section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”) and the regulations, rulings and
other guidance issued thereunder (collectively, “Section 409A”), provided,
however, that any payments that would otherwise be payable during the first
thirty (30) days following the Employee’s separation from service shall be
accumulated without interest and paid on the thirtieth (30th) day following such
separation from service.  Except as specifically set forth in this Section 5.2,
the Employee shall not be entitled to any other compensation or benefits
following a termination of employment by the Company as provided in this Section
5.2.
 
4

--------------------------------------------------------------------------------

(b)          If the Company reasonably determines that any amounts payable under
this Agreement are on account of an “involuntary separation from service”
(within the meaning of the Treasury Regulations under Section 409A of the Code),
then the Company shall make such payments pursuant to Section 5.2(a) to the
extent that the total amount of such payments in the first 6 months after
separation from service does not exceed the “separation pay allowance” described
below.  To the extent that the payments called for in the first 6 months after
separation from service exceed the separation pay allowance, such excess amount
shall be accumulated and distributed in a single sum on the first business day
that is 6 months and one day after the date of the Employee’s separation from
service (or if earlier, upon the date of death of the Employee).  If the Company
reasonably determines that the amounts payable under this Agreement are not on
account of an “involuntary separation from service” (within the meaning of the
Treasury Regulations under Section 409A) and the Employee is a “specified
employee” (within the meaning of such regulations) no amount shall be
distributed to the Employee before the date that is 6 months and one day after
the date of the Employee’s separation from service (or, if earlier, the date of
death of  the Employee) and any amounts that would have been distributed during
the 6 months after Executive’s separation from service (or prior to death) will
be accumulated and distributed in a single sum on the first business day that is
6 months and one day after the date of the Employee’s separation from service
(or, if earlier, upon the date of death of the Employee).  The “separation pay
allowance” means an amount that is two times the lesser of (x) Employee’s
annualized compensation based on Employee’s annual rate of pay for the calendar
year preceding the calendar year in which Employee’s separation from service
occurs or (y) the compensation limit in effect under Code section 401(a)(17) for
the calendar year in which such separation from service occurs.
 
5.3           Termination Following Change of Control
 
If there is a "change of control" (defined below) and within one year after such
"change of control", the Employee's employment is terminated by the Company
(other than for Due Cause, death, disability or non-renewal of the Term by
Employee), or within three months after a “change in control” Employee has a
constructive termination of employment without Due Cause pursuant to Section 5.4
below, the Employee will (subject to executing a release in a form acceptable to
the Company and required with respect to similarly-situated executives, and such
release becoming irrevocable) be entitled to receive Severance Compensation as
described in Section 5.2(a); provided, if Employee’s employment is terminated by
the Company (other than for Due Cause, death, disability or non-renewal of the
Term by Employee), the amount of Employee’s Severance Compensation described in
Sections 5.2(a)(i) and (ii) shall be multiplied by two (2). To the extent
applicable, payments pursuant to this Section 5.3 shall be subject to the
payment restrictions of Section 5.2(b).
 
A "change of control" shall have the same meaning as in the Amended and Restated
2011 Stock Incentive Plan, as amended from time to time.  (A copy of the current
definition is attached as Exhibit A.)
 
5

--------------------------------------------------------------------------------

5.4           Constructive Termination of Employment by the Company without Due
Cause
 
Anything herein to the contrary notwithstanding, if the Company:
 
(a)          demotes or otherwise elects or appoints the Employee to a lesser
office than set forth in Section 3.1 or fails to elect or appoint him to such
position; or
 
(b)          causes a material change in the nature or scope of the authorities,
powers, functions, duties or responsibilities attached to the Employee's
position as described in Section 3.1; or
 
(c)           materially decreases the Employee's salary or annual bonus
opportunity below the most recent levels provided for by the terms of Sections
4.1 and 4.2; or
 
(d)          materially reduces the Employee's benefits under any employee
benefit plan, program, or arrangement of the Company (other than a change that
affects all employees similarly situated) from the level in effect upon the
Employee's commencement of participation; or
 
(e)           commits any other material breach of this Agreement,
 
then such action (or inaction) by the Company, unless consented to in writing by
the Employee, shall constitute a termination of the Employee's employment by the
Company other than for Due Cause pursuant to Section 5.2 above.  If, within
thirty (30) days of learning of the action (or inaction) described herein as a
basis for a constructive termination of employment, the Employee (unless he has
given written consent thereto) notifies the Company in writing that he wishes to
effect a constructive termination of his employment pursuant to this Section
5.4, and such action (or inaction) is not reversed or otherwise remedied by the
Company within 30 days following receipt by the Company of such written notice,
then effective at the end of such second 30 day period, the employment of the
Employee hereunder shall be deemed to have terminated pursuant to Section 5.2
above and the Employee shall (subject to the terms and conditions set forth in
such section, including executing a release in a form acceptable to the Company
and required with respect to similarly-situated executives, and such release
becoming irrevocable) be paid severance under Section 5.2.
 
5.5            Voluntary Termination by the Employee
 
In the event the Employee terminates his employment of his own volition (other
than as provided in Section 5.4 above), or the Term of employment terminates due
to an election by the Employee not to renew the Term pursuant to Section 2
above, such termination shall constitute a voluntary termination and in such
event the Employee shall be limited to the same rights and benefits as provided
in connection with termination for Due Cause under the second sentence of
Section 5.1 above.  For the purposes hereof, a decision by the Employee to
voluntarily retire shall constitute a voluntary termination.
 
6

--------------------------------------------------------------------------------

5.6            Other Resignations
 
In the event the Employee's employment with the Company is terminated (either by
the Company or by the Employee), the Employee acknowledges and agrees that he
will resign from any and all other positions that the Employee then holds as an
employee, officer or director of (a) the Company and (b) the Company's
subsidiaries and affiliates.
 
5.7            Payment Date and Section 409A.


The Company may choose to make salary continuation payments called for under
this Agreement on its regular payroll closest to the Pay Date called for under
this Agreement; provided that payment on such regular payroll date is in
compliance with Section 409 of the Code.  Furthermore, any payments to be made
under this Agreement on a “termination of employment” shall only be made if and
when such termination of employment constitutes a “separation from service”
within the meaning of Section 409A of the Code.



 
6.
Protective Agreement



Concurrently with entering into this Agreement, the Employee will enter into a
Protective Agreement in favor of the Company substantially in the form attached
as Exhibit B hereto (the "Protective Agreement").
 

7. Successors and Assigns

 
7.1           Assignment by the Company
 
This Agreement shall be binding upon and inure to the benefit of the Company or
any corporation or other entity to which the Company may transfer all or
substantially all its assets and business and to which the Company may assign
this Agreement, in which case "Company" as used herein shall mean such
corporation or other entity.
 
7.2           Assignment by the Employee
 
The Employee may not assign this Agreement or any part thereof without the prior
written consent of the Company, which consent may be withheld by the Company for
any reason it deems appropriate.
 
7

--------------------------------------------------------------------------------

8. Arbitration

 
Except as provided below, any disputes or claims of any kind or nature,
including as to arbitrability under this Agreement, between the Employee and the
Company arising out of, related to, or in connection with any aspect of the
Employee’s employment with the Company or its termination, including all claims
arising out of this Agreement and claims for alleged discrimination, harassment,
or retaliation in violation of Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, or any other federal, state, or local law, shall be
settled by final and binding arbitration in  Fulton County, Georgia.  Either
party may file a written demand for arbitration with the American Arbitration
Association pursuant to its National Rules for the Resolution of Employment
Disputes.  The arbitration shall be conducted by a single neutral arbitrator who
is a member of the Bar of the State of Georgia, has been actively engaged in the
practice of law for at least fifteen (15) years, and has substantial experience
in connection with business transactions and interpretation of contracts.  In
considering the relevancy, materiality, discoverability, and admissibility of
evidence, the arbitrator shall take into account, among other things, applicable
principles of legal privilege, including the attorney-client privilege, the work
product doctrine, and appropriate protection of the Company’s Trade Secrets and
Confidential Information.  Upon the request of either party, the arbitrator’s
award shall be written and include findings of fact and conclusions of law. 
Judgment on the award rendered by the arbitrator may be entered by any court
having jurisdiction.  Any arbitration of any claim by the Employee may not be
joined or consolidated with any other arbitration(s) by or against the Company,
including through class arbitration.  The prevailing party in any such
arbitration, or in any action to enforce this Section or any arbitration award
hereunder, shall be entitled to recover that party’s attendant attorneys’ fees
and related expenses from the other party to the maximum extent permitted by
law.  The Company shall be responsible for payment of all mediation and
arbitration filing and administrative fees, and all fees and expenses of the
mediator or arbitrators, irrespective of the outcome, as to any federal
statutory claims by the Employee or as may otherwise be required by law for this
Agreement to be enforceable.  Notwithstanding any other provision of this
Agreement, the Company may seek temporary, preliminary, or permanent injunctive
relief against the Employee at any time without resort to arbitration.  The
parties agree that this Agreement involves interstate commerce and that this
arbitration provision is therefore subject to and governed by the Federal
Arbitration Act.  The parties confirm their agreement by initialing below:



 
_SN_________
_DE_____
 
Company
Employee




9. Governing Law

 
This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Georgia (without
reference to the principles of conflicts of law).
 

10. Entire Agreement

 
This Agreement, including the Protective Agreement, contains all the
understandings and representations between the parties hereto pertaining to the
subject matter hereof and supersedes all undertakings and agreements, whether
oral or in writing, if any there be, previously entered into by them with
respect thereto.
 
8

--------------------------------------------------------------------------------

11. Amendment or Modification; Waiver

 
No provision in this Agreement may be amended or waived unless such amendment or
waiver is agreed to in writing, signed by the Employee and an officer of the
Company thereunto duly authorized.  Except as otherwise specifically provided in
this Agreement, no waiver by any party hereto of any breach by another party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.
 

12. Notices

Any notice to be given hereunder shall be in writing and delivered personally or
sent by certified mail, postage prepaid, return receipt requested, addressed to
the party concerned at the address indicated below or to such other address as
such party may subsequently give notice of hereunder in writing:
 

 
COMPANY:
Concurrent Computer Corporation

4375 River Green Parkway
Duluth, GA 30096
Attn: Chairman, Board of Directors


With a copy to:
King & Spalding LLP
1180 Peachtree Street, N.E.
Atlanta, GA 30309-3521
Attn: Keith Townsend



EMPLOYEE: The Employee’s residential address as currently on file with the
Company.




13. Severability

 
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.
 

14. Withholding

 
Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Employee or his estate or beneficiaries, shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.
 
9

--------------------------------------------------------------------------------

15. Survivorship

 
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 

16. References

 
References in this Agreement to the Employee shall be deemed, where appropriate,
to refer to his legal representatives.
 

17. Titles

 
Titles to the sections in this Agreement are intended solely for convenience and
no provision of this Agreement is to be construed by reference to the title of
any section.
 

18. Counterparts

 
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.
 

19. Claw-Back Policy

 
Any incentive based compensation, or any other compensation, paid or payable to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company, which is subject to recovery under any law, government
regulation, order or stock exchange listing requirement, will be subject to such
deductions and clawback (recovery) as may be required to be made pursuant to
law, government regulation, order, stock exchange listing requirement (or any
policy of the Company adopted pursuant to any such law, government regulation,
order or stock exchange listing requirement). The Employee specifically
authorizes the Company to withhold from future wages any amounts that may become
due under this provision; provided, however, nothing in this provision is
intended to permit a change in the terms of payment of any deferred compensation
subject to Section 409A in any manner that would violate or create a plan
failure under Section 409A. This Section 19 shall survive the termination of
this Agreement for a period of three (3) years.




[SIGNATURE PAGE TO FOLLOW]
 
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written to be effective as of the Effective Date.
 

 
CONCURRENT COMPUTER CORPORATION
         
By: /s/ Steve G. Nussrallah
   
Steve G. Nussrallah
   
Chairman of the Board
         
EMPLOYEE
         
/s/ Derek Elder
   
Derek Elder
 


 
11

--------------------------------------------------------------------------------

Exhibit A


DEFINITION OF CHANGE IN CONTROL FROM
CONCURRENT COMPUTER CORPORATION AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN
(As in Effect on November 11, 2014)


NOTE:  The following definition is included for informational purposes only and
will change if, and to the extent that, the Concurrent Computer Corporation
Amended and Restated 2011 Stock Incentive Plan (“2011 Stock Incentive Plan”) is
amended.  All capitalized terms in this Exhibit A are defined in the 2011 Stock
Incentive Plan.


 “Change of Control” means the occurrence of any of the following events:


(a)                 the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Exchange Act and the rules thereunder, including, without limitation, Rule
13d-5(b)) of “beneficial ownership” (as determined pursuant to Rule 13d-3 under
the Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent 50% or more of the
combined voting power of the Company’s then outstanding voting securities, other
than:



(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or




(ii) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or




(iii) an acquisition of voting securities pursuant to a transaction described in
clause (c) below that would not be a Change of Control under clause (c);



(b)                 a change in the composition of the Board that causes less
than a majority of the directors of the Company to be directors that meet one or
more of the following descriptions:



(i) a director who has been a director of the Company for a continuous period of
at least 24 months, or




(ii) a director whose election or nomination as director was approved by a vote
of at least two-thirds of the then directors described in clauses (b)(i), (ii),
or (iii) by prior nomination or election, but excluding, for the purpose of this
sub clause (ii), any director whose initial assumption of  office occurred as a
result of an actual or threatened (y) election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or group other than the Board or
(z) tender offer, merger, sale of substantially all of the Company’s assets,
consolidation, reorganization, or business combination that would be a Change of
Control under clause (c) on consummation thereof, or

 

--------------------------------------------------------------------------------

(iii) who were serving on the Board as a result of the consummation of a
transaction described in clause (c) that would not be a Change of Control under
clause (c);



(c)                the consummation by the Company (whether directly involving
the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets or (z) the acquisition of assets or stock of another
entity, in each case, other than in a transaction



(i) that results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and




(ii) after which more than 50% of the members of the board of directors of the
Successor Entity were members of the Board at the time of the Board’s approval
of the agreement providing for the transaction or other action of the Board
approving the transaction (or whose election or nomination was approved by a
vote of at least two-thirds of the members who were members of the Board at that
time), and




(iii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity,
unless the Board determines in its discretion that beneficial ownership by a
person or group of voting securities representing 50% or more of the combined
voting power of the Successor Entity shall not be deemed a Change of Control; or



(d)                a liquidation or dissolution of the Company.


For purposes of clarification, an acquisition of Company securities by the
Company that causes the Company’s voting securities beneficially owned by a
person or group to represent 50% or more of the combined voting power of the
Company’s then outstanding voting securities is not to be treated as an
“acquisition” by any person or group for purposes of clause (a) above.  For
purposes of clause (a) above, the Company makes the calculation of voting power
as if the date of the acquisition were a record date for a vote of the Company’s
stockholders, and for purposes of clause (c) above, the Company makes the
calculation of voting power as if the date of the consummation of the
transaction were a record date for a vote of the Company’s stockholders.
 
2

--------------------------------------------------------------------------------

Exhibit B
 
PROTECTIVE AGREEMENT
 
I, the undersigned, in consideration of and as a condition to my employment by
Concurrent Computer Corporation (the "Company"), do hereby agree with the
Company as follows:
 
1.               Non-compete and Non-solicitation of Customers or Employees. 
During my employment by the Company, I will devote my full time and best efforts
to the business of the Company and I will not, directly or indirectly, alone or
as a partner, officer, director, employee or holder of more than 5% of the
common stock of any other organization, engage in any business activity which
competes directly or indirectly with the products or services being developed,
manufactured or sold by the Company.  I also agree that, following any
termination of such employment, I will not, directly or indirectly, for any
period in which I receive severance payments from the Company, plus one (1) year
(but in no event for a period of more than two (2) years following the date of
termination of my employment), (a) engage in or provide any services of the type
that I provided to the Company at any time during the last twelve (12) months of
my employment to or on behalf of any person or entity that competes with the
Company in the "real time" or "video-on-demand" businesses anywhere in the
continental United States, which I acknowledge and agree is the primary
geographic area in which the Company competes in these businesses and thus, by
virtue of my senior executive position and responsibilities with the Company,
also the primary geographic area of my employment with the Company, (b) solicit
or attempt to solicit, for the purpose of competing with the Company in its
"real time" or "video-on-demand" businesses, any customers or active prospects
of the Company with which I had any material business contact for or on behalf
of the Company at any time during the last twelve (12) months of my employment,
or (c) recruit or otherwise seek to induce any employees of the Company to
terminate their employment or violate any agreement with the Company.
 
2.               Trade Secrets and Other Confidential Information.  Except as
may be required in the performance of my duties with the Company, or as may be
required by law, I will not, whether during or after termination of my
employment with the Company, reveal to any person or entity or use any
Confidential Information.   For purposes of this Agreement, “Confidential
Information” means trade secrets and other confidential information relating to
the business of the Company that has value to the Company and is not generally
known to its competitors.  Confidential Information includes, but is not limited
to, lists of actual or prospective customers, details of customer contracts,
current or anticipated customer requirements, pricing policies, price lists,
business plans, licensing strategies, operational methods, marketing plans or
strategies, product development techniques, computer software programs
(including object code and source code), data and documentation, data base
technologies, systems, structures and architectures, research and development,
financial information, information regarding recruitment and hiring activities,
and personnel information.  Confidential Information includes trade secrets (as
defined under Georgia law) as well as information that does not rise to the
level of a trade secret.  However, Confidential Information does not include any
data or information that has been voluntarily disclosed to the public by the
Company (except where such public disclosure has been made by me without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. I understand
that my obligations as set forth in this Paragraph 2 are in addition to and not
in lieu of any other obligations I may have to protect Confidential Information
(including, but not limited to, obligations arising under the Company’s
policies, ethical rules, and applicable law), and such obligations will continue
for so long as the information in question continues to constitute Confidential
Information.
 

--------------------------------------------------------------------------------

In the event I am requested or required pursuant to any legal, governmental, or
investigatory proceeding or process or otherwise to disclose any Confidential
Information following the termination of my employment, I agree to promptly
notify the Company in writing prior to disclosing any such Confidential
Information (unless such notification would be prohibited by law) so that the
Company may seek a protective order or other appropriate remedy.  I agree to
cooperate with the Company to preserve the confidentiality of such Confidential
Information consistent with applicable law or court order and to use my best
efforts to limit any such disclosure to the minimum disclosure necessary to
comply with such law or court order.
 
Further, I agree that any and all documents, disks, databases, notes, or
memoranda prepared by me or others and containing Confidential Information shall
be and remain the sole and exclusive property of the Company, and that upon
termination of my employment or prior request of the Company I will immediately
deliver all of such documents, disks, databases, notes or memoranda, including
all copies, to the Company at its main office.
 
Further, I agree that all Company property, such as, but not limited to cell
phone(s), personal computers, software, PDAs, etc., shall be and remain the sole
and exclusive property of the Company, and that upon termination of my
employment or prior request of the Company I will immediately return all such
property, to the Company.
 
3.               Inventions and Copyrights.  If at any time or times during my
employment (or within six (6) months thereafter if based on Confidential
Information within the meaning of Paragraph 2 above), I make or discover, either
alone or with others, any invention, modification, development, improvement,
process or secret, whether or not patented or patentable (collectively,
"inventions") in the field of computer science or instrumentation, I will
disclose in reasonable detail the nature of such invention to the Company in
writing, and if it relates to the business of the Company or any of the products
or services being developed, manufactured or sold by the Company, such invention
and the benefits thereof shall immediately become the sole and absolute property
of the Company provided the Company notifies me in reasonable detail within
ninety (90) days after receipt of my disclosure of such invention that it
believes such invention relates to the business of the Company or any of the
products or services being developed, manufactured or sold by the Company.  I
also agree to transfer such inventions and benefits and rights resulting from
such inventions to the Company without compensation and will communicate without
cost, delay or prior publications all available information relating to the
inventions to the Company.  At the Company's expense I will also, whether before
or after termination of my employment, sign all documents (including patent
applications) and do all acts and things that the Company may deem necessary or
desirable to effect the full assignment to the Company of my right and title to
the inventions or necessary to defend any opposition thereto.  I also agree to
assign to the Company all copyrights and reproduction rights to any materials
prepared by me in connection with my employment.
 
2

--------------------------------------------------------------------------------

4.              Conflicting Agreements.  I represent that I have attached to
this Agreement a copy of any written agreement, or a summary of any oral
agreement, which presently affects my ability to comply with the terms of this
Agreement, and that to the best of my knowledge my employment with the Company
will not conflict with any agreement to which I am subject.  I have returned all
documents and materials belonging to any of my former employers.  I will not
disclose to the Company or induce any of the Company's employees to use trade
secrets or confidential information of any of my former employers.
 
5.               Miscellaneous.
 
(a)            I hereby give the Company permission to use photographs of me,
during my employment, with or without using my name, for any reasonable business
purposes the Company deems necessary or desirable.
 
(b)            The Company shall have, in addition to any and all remedies at
law, the right to an injunction, specific performance and other equitable
relief, without posting any bond or other security, as may be appropriate to
prevent the violation of my obligations hereunder.
 
(c)            I understand that this Agreement does not create an obligation on
the Company or any other person to continue my employment for any period of
time.
 
(d)            This Agreement shall be construed in accordance with the laws of
the State of Georgia.  I agree that each provision of this Agreement shall be
treated as a separate and independent clause, and the unenforceability of any
clause shall in no way impair the enforceability of any of the other clauses.
Moreover, if it is determined by a court of competent jurisdiction that any
restrictive covenant set forth in this Agreement is excessive in duration or
scope or is unreasonable or unenforceable, it is the intent of the parties that
such restriction may be modified by the court to render it enforceable to the
maximum extent permitted by law.
 
(e)            My obligations under this Agreement shall survive the termination
of my employment regardless of the manner of such termination for the time
periods set forth in this Agreement, and shall be binding upon my heirs,
executors and administrators.
 
(f)            The term "Company" as used in this Agreement includes Concurrent
Computer Corporation and any of its subdivisions or affiliates.  The Company
shall have the right to assign this Agreement to its successors and assigns.
 
(g)            The foregoing is the entire agreement between the Company and me
with regard to its subject matter, and may not be amended or supplemented except
by a written instrument signed by both the Company and me.  The section headings
are inserted for convenience only, and are not intended to affect the meaning of
this Agreement.



 
/s/ Derek Elder
 
Derek Elder

 
 
3

--------------------------------------------------------------------------------